ALANCO TECHNOLOGIES, INC. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-9347 ALANCO TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Arizona (State or other jurisdiction of incorporation or organization) 86-0220694 (I.R.S. Employer Identification No.) 15575 N. 83rd Way, Suite 3, Scottsdale, Arizona85260 (Address of principal executive offices)(Zip Code) (480) 607-1010 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements in the past 90 days. X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reportingcompany X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes X No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 12, 2010 there were 5,234,600 shares, net of treasury shares, of common stock outstanding. 1 ALANCO TECHNOLOGIES, INC. INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and June 30, 2010 4 Condensed Consolidated Statements of Operations (Unaudited) For the three months ended September 30, 2010 and 2009 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) For the three months ended September 30, 2010 6 Condensed Consolidated Statements of Cash Flows (Unaudited) For the three months ended September 30, 2010 and 2009 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Note A – Basis of Presentation and Recent Accounting Pronouncements Note B – Stock-Based Compensation Note C – Inventories Note D – Discontinued Operations Note E – Deferred Revenue Note F – Loss per Share Note G – Equity Note H – Related Party Transactions NoteI – Line of Credit and Term Loan Note J – Litigation Note K – Subsequent Events Note L – Liquidity Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 4. Removed and Reserved 26 Item 6. Exhibits 27 2 ALANCO TECHNOLOGIES, INC. Forward-Looking Statements:Except for historical information, the statements contained herein are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts.The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” ”should,” “plan,” “could,” “target,” “potential,” “is likely,” “will,” “expect” and similar expressions, as they relate to the Company are intended to identify forward-looking statements within the meaning of the “safe harbor” provisions of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended.From time to time, the Company may publish or otherwise make available forward-looking statements of this nature.All such forward-looking statements are based on the expectations of management when made and are subject to, and are qualified by, risks and uncertainties that could cause actual results to differ materially from those expressed or implied by those statements. These risks and uncertainties include, but are not limited to, the following factors, among others, that could affect the outcome of the Company's forward-looking statements: general economic and market conditions; reduced demand for information technology equipment; competitive pricing and difficulty managing product costs; development of new technologies which make the Company's products obsolete; rapid industry changes; failure by the Company's suppliers to meet quality or delivery requirements; the inability to attract, hire and retain key personnel; failure of an acquired business to further the Company's strategies; the difficulty of integrating an acquired business; undetected problems in the Company's products; the failure of the Company's intellectual property to be adequately protected; unforeseen litigation; unfavorable result of current pending litigation; the ability to maintain sufficient liquidity in order to support operations; the ability to maintain satisfactory relationships with lenders and to remain in compliance with financial loan covenants and other requirements under current banking agreements; the ability to maintain satisfactory relationships with suppliers; federal and/or state regulatory and legislative actions; customer preferences and spending patterns; the ability to implement or adjust to new technologies and the ability to secure and maintain key contracts and relationships.New risk factors emerge from time to time and it is not possibleto accurately predict all such risk factors, nor can we assess the impact of all such risk factors on our business or the extent to which any risk factor, or combination of risk factors, may cause results to differ materially from those contained in any forward-looking statements. Except as otherwise required by applicable law, we undertake no obligation to publicly update or revise any forward-looking statements or the risk factors described in this Quarterly Report or in the documents we incorporate by reference, whether as a result of new information, future events, changed circumstances or any other reason after the date of this Quarterly Report on Form 10-Q. 3 ALANCO TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 September 30, 2010 June 30, 2010 ASSETS (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Assets related to discontinued operations Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS Goodwill Other intangible assets, net Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES ANDSHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Dividends payable Notes payable, current Capital leases Customer advances Liabilities related to discontinued operations Deferred revenue Total current liabilities LONG-TERM LIABILITIES Deferred revenue, long-term Capital leases, long-term - TOTAL LIABILITIES Preferred Stock - Series B Convertible - 500,000 shares authorized, 113,900 and 111,200 issued and outstanding, respectively SHAREHOLDERS' EQUITY Preferred Stock Preferred Stock - Series D Convertible - 500,000 shares authorized, 82,300 and 134,200 shares issued and outstanding, respectively Preferred Stock - Series E Convertible - 750,000 shares authorized, 735,000 and 735,000 shares issued and outstanding, respectively Common Stock Class A - 75,000,000 shares authorized, 5,208,300 and4,665,500 shares, net of 2,000 and 2,000 treasury shares, outstanding at September 30, 2010 and June 30, 2010, respectively Class B - 25,000,000 shares authorized and 0 shares outstanding - - Accumulated deficit Total shareholders' equity TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ $ See accompanying notes to the condensed consolidated financial statements 4 ALANCO TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, (unaudited) NET SALES $ $ Cost of goods sold GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Corporate expenses Amortization of stock-based compensation Depreciation and amortization OPERATING LOSS OTHER INCOME & EXPENSES Interest expense, net Other income (expense), net LOSS FROM CONTINUING OPERATIONS LOSS FROM DISCONTINUED OPERATIONS - NET LOSS Preferred stock dividends NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ $ NET LOSS PER SHARE - BASIC AND DILUTED Continuing operations $ $ Discontinued operations $ $ Preferred stock dividends $ $ Net loss per share attributable to common shareholders $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING See accompanying notes to the condensed consolidated financial statements 5 ALANCO TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2010 (unaudited) SERIES D SERIES E COMMON STOCK CONVERTIBLE CONVERTIBLE (NET OF TREASURY STOCK) PREFERRED STOCK PREFERRED STOCK ACCUMULATED SHARES AMOUNT SHARES AMOUNT SHARES AMOUNT DEFICIT TOTAL Balances, June 30, 2010 $ Shares issued for services - Shares issued for payment of notes - Value of stock based compensation - Private offering, net of expenses - Series B preferred dividends, paid in kind - Series D preferred dividends,paid or accrued - Conversion of SeriesD preferred stock to common stock - Series E preferred dividends, paid or accrued - NASDAQlisting fees Net loss - Balances, September 30, 2010 $ See accompanying notes to the condensed consolidated financial statements 6 ALANCO TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Stock and warrants issued for services Stock-based compensation Changes in operating assets and liabilities: Accounts receivable, net Inventories, net Prepaid expenses and other current assets Accounts payable and accrued expenses Deferred revenue Costs and estimated earnings in excess of billings on uncompleted contracts Billings in excess of costs and estimated earnings on uncompleted contracts Customer advances Other assets Net cash used in operations CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of net RFID Technology segment assets - Purchase of property, plant and equipment - Net cash provided by (used in) investing activities $ $ See accompanying notes to the condensed consolidated financial statements 7 ALANCO TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) FOR THE THREE MONTHS ENDED SEPTEMBER 30, (continued) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from borrowings $ $ - Repayment on borrowings (25,000) Repayment on capital leases (3,600) Net proceeds from sale of preferred stock - 541,000 Proceeds from sale of equity instruments, net 612,600 - Cash dividends paid - Payment for NASDAQ fees (12,500) - Net cash provided by (used in)financingactivities NET INCREASE (DECREASE) IN CASH CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL SCHEDULE OF CASH FLOW INFORMATION Net cash paid during the period for interest $ $ Non-Cash Activities: Value of shares issued for services and credit line amendment $ - $ Value of shares issued in payment of interest and services $ $ Value of stock issued for payment of notes $ $ Series B preferred stock dividend, paid in kind $ $ Series D preferred stock dividend, paid in common stock or accrued $ $ Series E preferred stock dividend, paid or accrued $ $ Series D preferred stock converted to common stock $ 518,900 $ - See accompanying notes to the condensed consolidated financial statements 8 ALANCO TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note A – Basis of Presentation and Recent Accounting Pronouncements Alanco Technologies, Inc., an Arizona corporation (“Alanco” or “Company”), has in recent years reported three business segments: Data Storage, Wireless Asset Management and RFID Technology.At June 30, 2010, in compliance with the Company’s divestiture plan to divest the Data Storage and RFID Technology segments and invest the proceeds into the Wireless Asset Management segment, the Data Storage and RFID Technology segments had either been sold or were presented as “Assets Held for Sale” and “Liabilities Related to Assets Held for Sale”.The only business segment classified as continuing operation was the Wireless Asset Management segment. On August 23, 2010, the Company announced strategic initiatives to support the Company’s refocus on its StarTrak wireless asset management business, following its August 18, 2010 sale of the operations of the RFID Technology segment and the completion of its asset divestiture program,including: A. A Reverse Stock Split to Regain NASDAQ Listing compliance:The Company believes that continued NASDAQ Listing is crucial to maximize long term market valuation and trading liquidity of the Company’s common stock.Therefore, Alanco has implemented a shareholder-approved reverse stock split to maintain compliance with the NASDAQ minimum $1.00 per share price listing requirement. B. A Corporate Name Change:The Company plans to execute a corporate name change, subject to shareholder approval, to reflect the refocused business and recognition of the StarTrak brand as the leading wireless asset management solution for the refrigeration transportation market. C. Corporate Consolidation:Alanco plans to consolidate its corporate headquarters into the StarTrak’s offices in Morris Plains, New Jersey, targeted for calendar year end, to improve efficiency, communications and operational support. D. Evaluation of Strategic Alternatives:The Company will solicit investment banker advice to evaluate strategic alternatives available to enhance shareholder value.The Company anticipates that a range of options will be developed as a result of this process for review with its board of directors and advisors.Although the Company is committed to maximizing shareholder value, there can be no assurance of any particular outcome or course of action. E. Corporate Succession Issues:Robert R. Kauffman, Alanco Chairman announced that “As the Company transitions from a holding company structure, we are implementing a management succession plan to select an outstanding candidate to eventually assume my CEO responsibilities and guide the new Company’s exciting future growth plan.” The Company announced on August 26, 2010 that the Board of Directors had elected to effect a 1 for 8 reverse stock split that was effective on August 27, 2010, when the Company’s common stock began trading on a post split-adjusted basis under the interim trading symbol “ALAND” for a period of 20 days, after which the Company’s trading symbol returned to “ALAN”.(The Company again began trading under thesymbol “ALAN” on September 27, 2010.)The Company had previously received authority from its shareholder to effect a reverse split at a ratio within a specified range, if and as determined by the Board of Directors, in order to maintain NASDAQ listing. As a result of the reverse split, each eight (8) shares of the Company’s Class A Common Stock outstanding at the time of the reverse split was automatically reclassified and changed into one share of common stock, and the total number of common shares outstanding was reduced from approximately 41.7 million shares to approximately 5.2 million shares post split.The reverse stock split resulted in the same adjustment to the Company’s outstanding stock options and securities reserved for issuance under its current incentive plans.No fractional shares were issued in connection with the reverse stock split.Upon surrender of their stock certificates, shareholders have received or will receive, cash in lieu of the fractional shares to which they would otherwise be entitled.All per share amounts and outstanding shares, including all common stock equivalents (stock options, warrants and convertible securities) have been restated in the Condensed Consolidated Financial Statements, the Notes to the Consolidated Financial Statements and the loss per share for all periods presented to reflect the reverse stock split. 9 ALANCO TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) The unaudited condensed consolidated financial statements presented herein have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with the instructions to Form 10-Q.Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.In our opinion, the accompanying condensed consolidated financial statements include all adjustments necessary for a fair presentation of such condensed consolidated financial statements.Such necessary adjustments consist of normal recurring items and the elimination of all significant intercompany balances and transactions. These interim condensed consolidated financial statements should be read in conjunction with the Company’s June 30, 2010 Annual Report filed on Form 10-K.Interim results are not necessarily indicative of results for a full year.Certain reclassifications have been made to conform prior period financials to the presentation in the current reporting period.The reclassifications had no effect on net loss. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. The Company has stock-based compensation plans and reports stock-based compensation expense for all stock-based compensation awards based on the estimated grant date fair value.The value of the compensation cost is amortizedon a straight-line basis over the requisite service periods of the award (generally the option vesting term). The Company estimates fair value using the Black-Scholes valuation model.Assumptions used to estimate compensation expense are determined as follows: · Expected term is determined under the simplified method using an average of the contractual term and vesting period of the award as appropriate statistical data required to properly estimate the expected term was not available; · Expected volatility of award grants made under the Company’s plans is measured using the historical daily changes in the market price of the Company’s common stock over the expected term of the award; · Risk-free interest rate isthe implied yield on zero-coupon U.S. Treasury bonds with a remaining maturity equal to the expected term of the awards; and, 10 ALANCO TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) · Forfeitures are based on the history of cancellations of awards granted by the Company and management’s analysis of potential future forfeitures. Long-lived assets and intangible assets – The Company reviews carrying values at least annually or whenever events or circumstances indicate the carrying values may not be recoverable through projected discounted cash flows. Fair value of financial instruments – The estimated fair values for financial instruments are determined at discrete points in time based on relevant market information.These estimates involve uncertainties and cannot be determined with precision.The carrying amounts of accounts receivable, accounts payable, accrued liabilities, and notes payable approximate fair value given their short-term nature or with regards to long-term notes payable based on borrowing rates currently available to the Company for loans with similar terms and maturities. Recent Accounting Pronouncements With the exception of those discussed below, there have been no recent accounting pronouncements or changes in accounting pronouncements during the three months ended September 30, 2010, that are of significance, or potential significance, to us. In October 2008, the EITF issued guidance which addresses the accounting when entities enter into revenue arrangements with multiple payment streams for a single deliverable or a single unit of accounting.The EITF could not reach agreement on the transition of this guidance.The Company is currently assessing the impact of this guidance on its financial position and results of operations. In October 2009, the FASB issued guidance on revenue recognition for multiple-deliverable revenue arrangements.The guidance is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010 and addresses how to separate deliverables and how to measure and allocate arrangement consideration to one or more units of accounting.The Company has adopted the guidance which does not have a material impact on its financial position and results of operations. In October 2009, the FASB issued guidance on certain revenue arrangements that include software elements which changes the accounting model for revenue arrangements that include both tangible products and software elements. The guidance is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. The Company has adopted the guidance which does not have a material impact on its financial position and results of operations. In January 2010, the FASB issued guidance on improving disclosures about fair value measurements.The guidance is effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years.The Company has adopted the guidance which does not have a material impact on its financial position and results of operations. In August 2010, the FASB issued guidance on accounting for technical amendments to various SEC rules and schedules.The Company has adopted the guidance which does not have a material impact on its financial position and results of operations. Note B – Stock-Based Compensation The Company has several employee stock option and officer and director stock option plans that have been approved by the shareholders of the Company.The plans require that options be granted at a price not less than market on date of grant and are more fully discussed in our Form 10-K for the year ended June 30, 2010. The Company uses the Black-Scholes option pricing model to estimate fair value of stock-based awards. 11 ALANCO TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) Assumptions for re-pricing of options during the three months ended September 30, 2010 were: Awards re-priced during the three months ended September 30, 2010 Dividend yield 0% Expected volatility 62% Weighted-average volatility 62% Risk-free interest rate 2% Expected life of options (in years) 2.78 Weighted average re-priced Black Scholes calculated fair value The following table summarizes the Company’s stock option activity during the first three months of fiscal 2011: WeightedAverage Weighted Average Remaining Aggregate Aggregate Number of Exercise Price Contractual Fair Intrinsic Shares Per Share Term (1) Value Value(2) Outstanding July 1, 2010 - Shares repriced during period - Repriced replacement shares - Granted - Exercised - Forfeited or expired - (32,700) - Outstanding September 30, 2010 $ 4,582,600 $0 Exercisable September 30, 2010 $- $0 (1) Remaining contractual term presented in years. (2) The aggregate intrinsic value is calculated as the difference between the exercise price of the underlying awards and the closing price of the Company's common stock as of September 30, 2010, for those awards that have an exercise price currently below the closing price as of September 30, 2010 of $1.49. Note C – Inventories Inventories are recorded at the lower of cost or market.The composition of inventories as of September 30, 2010 and June 30, 2010 are summarized as follows: September 30, June 30, (unaudited) Raw materials and purchased parts $ $ Finished goods - - Less reserves for obsolescence $ $ 12 ALANCO TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) Note D – Discontinued Operations Duringfiscal 2009, the Company implemented a plan to divest the operations of its Data Storage segment and reinvest the proceeds into the remaining business segments.The Company expanded its divestiture plan during the quarter ended September 30, 2009 to include the RFID Technology segment.During the quarter ended March 31, 2010, the Company executed an agreement to sell substantially all of the assets and liabilities of its Data Storage segment. Accordingly, the “Assets Held for Sale” and “Liabilities Related to Assets Held for Sale” presented in the June 30, 2010 balance sheet consist primarily of the RFID Technology segment.The reclassification of those segment assets and liabilities to “Assets Held for Sale” and “Liabilities Related to Assets Held for Sale” does not affect the reported net loss for the periods presented. On August 18, 2010, the Company announced the divestiture of Alanco/TSI PRISM, Inc. (“TSI”) operations with the sale of substantially all of the assets and business of TSI to Black Creek Integrated Systems Corp., a private company located in Irondale, Alabama.The transaction, which closed August 17, 2010, consisted of approximately $2 million in cash, and a potential earn-out that could approach five hundred thousand to one million dollars.(The earn-out has not been valued in the transaction due to the lack of supportability.)With the previously announced sale of the Company’s Data Storage segment, the transaction marks the substantial completion of the Company’s asset divestiture program and redeployment of resources to focus upon growth of the Company’s StarTrak wireless asset management business.At September 30, 2010, the “Assets Related to Discontinued Operations” and “Liabilities Related to Discontinued Operations” represent assets retained by seller or receivables resulting from the sales transaction, and liabilities not assumed in the transactions.The divestiture program significantly improved Alanco’s financial position by reducing secured debt and eliminating the large operating losses associated with the divested businesses. During the fourth quarter ended June 30, 2010, the Company recorded an impairment charge of $4.5 million, reducing the RFID Technology segment values in anticipation of a sale.The impairment charge was made as of June 30, 2010 with knowledge of the RFID Technology transaction sales value as well as knowledge of the segment’s operating results for the period from July 1, 2010 through the August 17, 2010 sale date of ($142,200) on sales of $38,700.The operating loss had been accrued at June 30, 2010 as it represented the minimum cost to maintain the operation for sale and resulted in no income or loss from discontinued operations reported for the quarter.The RFID Technology segment operation loss for the quarter ended September 30, 2009 was $509,400, or $.13 per share on sales of $231,900.“Assets Related to Discontinued Operations” and “Liabilities Related to Discontinued Operations” as of September 30, 2010 and 2009 were as follows: 13 ALANCO TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (continued) Data RFID Storage Technology Total Three Months Ended September 30, 2010 Sales $ - $ $ Cost of Goods Sold - Gross Profit (Loss) - Selling, General & Administrative Expenses - Operating Income (Loss) $ - $ $ Operating Loss Accrued at June 30, 2010 - Operating Income (Loss) After June 30, 2010 Accrual $ - $ - $ - Gross Margin - 34.9% 34.9% Capital Expenditures $ - $ - $ - Depreciation & Amortization $ - $ $ As of September 30, 2010 Assets related to discontinued operations Accounts Receivable, net $ $ $ Inventory, net Prepaid expenses and other assets - Total $ $ $ Liabilities related to discontinued operations Billings in excess of costs and estimated earnings $ - $ $ Customer advances - Accounts payable and accrued expenses - Total $ - $ $ Three Months Ended September 30, 2009 Sales $ $ $ Cost of Goods Sold Gross Profit (Loss) ) Selling, General & Administrative Expenses Operating Income (Loss) $ $ )
